Citation Nr: 0008826	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for brain tumor, to include 
as secondary to service-connected labyrinth disease of the 
ear manifested by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from February 1956 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

The veteran served on active duty from December 1951 to 
December 1955, and from February 1956 to February 1978.  He 
submitted his original claim for VA benefits in March 1978.  
At the time he sought service connection for residuals of a 
car accident in 1959 where he alleged he sustained a skull 
fracture.  The veteran's service medical records (SMRs) 
document his involvement in a motor vehicle accident in July 
1959.

The veteran was afforded a VA examination in April 1978.  
Physical examination was negative for any evidence of a skull 
fracture.  Skull x-rays were interpreted to show a normal 
skull with falx calcification.

The veteran was denied service connection for his claimed 
skull fracture in May 1978.  The rating decision cited the 
veteran's discharge examination that reportedly found no head 
disease and showed no facial scars.

The veteran is now seeking to establish entitlement to 
service connection for a brain tumor.  In his claim, received 
in November 1996, the veteran stated that he believed his 
brain tumor was the direct result of a head injury that he 
received in service.  

VA treatment records for the period from October 1994 to 
February 1997 reflect that the veteran was admitted to the VA 
medical center (VAMC) in Albuquerque, New Mexico, in November 
1996.  He was found to have a falcian (i.e., pertaining to 
the falx) meningioma that was resected that month.  He was 
hospitalized again at the VAMC in December 1996 for treatment 
of residuals related to his surgery.  

The veteran was afforded a VA neurological examination in 
July 1997.  The appellant stated that a brain tumor was first 
identified in 1976 at Kirkland Air Force Base.  He was 
thereafter reportedly transferred to the University of New 
Mexico and then to Wilford Hall for treatment.  Reportedly no 
tumor was found at Wilford Hall.  The examiner provided an 
impression of status post removal of a meningioma without 
listing any specific residuals.  He stated that it was 
unlikely that the veteran's tumor was due to trauma.  
However, the examiner also added that it was a real 
possibility that the veteran had a meningioma previously as 
they were well known to be extremely slow growing.  He 
commented that it was not uncommon for a meningioma to be 
present well over 10 years.

The veteran testified at a hearing at the RO in November 
1998.  At the hearing, the veteran's representative read into 
the record several medical reports ostensibly contained in 
the veteran's SMRs.  He quoted from a discharge summary from 
Kirkland Air Force Base Hospital dated in September 1976 that 
discussed the possible presence of a meningioma.  

The veteran's claims file was later reviewed by a VA 
physician with a view to providing an opinion as to "...the 
likelihood that the veteran's s.p. removal of meningioma 
resulted from the condition diagnosed on 9-10-76..."  The 
examiner noted that he had reviewed the entire claims file.  
He noted that a hospital summary, dated in September 1976, 
had a working diagnosis of positional vertigo, possibly 
secondary to old head injury.  The examiner also noted the 
veteran's diagnosis of a falcine meningioma in 1996 and 
subsequent surgical resection.  The examiner offered two 
opinions.  First, he said there was no relationship between 
the 1959 head trauma and the veteran's meningioma.  Second, 
he said that, even if the meningioma was present in 1976, he 
did not believe it could produce positional vertigo.  What is 
not stated is an opinion in response to the very question 
noted by the examiner at the outset of his memo - the 
likelihood of a connection between a condition diagnosed in 
September 1976 and the meningioma found in 1996.  The Board 
notes that if an examination report does not contain 
sufficient detail, it is incumbent to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

Finally, the veteran's representative submitted additional 
comments in May 1999.  The comments addressed a number of 
items of medical evidence from the veteran's SMRs.  These 
included treatment for a head injury in March 1964, skull x-
rays from November 1964, an August 2, 1976, non-flying 
physical examination, skull x-rays dated in September 1977, a 
three page report from Robert D. Kabo, Major, U. S. Air 
Force, a final diagnosis dated September 10, 1976, as well as 
several clinical entries dated in 1977.

The Board has reviewed the records in the claims file.  
However, it appears that a number of the medical records 
cited by the veteran, his representative, and VA physicians 
in the review of the case, are not contained in the records 
available to the Board.  The medical records cited by the 
veteran's representative in May 1999 cannot be located in the 
claims file.  Further, there is no indication of any 
discharge physical examination in the file.  There is a 
second page to an SF-93, dated in October 1977, that is the 
latest record relating to physical examinations.  The SF-93 
contains a notation that the veteran underwent evaluation for 
a tumor in September 1976, however, there are no clinical 
records to reflect the evaluation.  The last complete 
physical examination of record is dated in April 1976 and 
designated a periodic examination.  Moreover, there are no 
clinical entries dated in 1977 as cited by the veteran's 
representative and no copy of a three page report by Dr. 
Kabo.

The Board notes that the SMRs contained in the claims folder 
are copies of the originals.  Further, there are treatment 
records from Kirkland Air Force Base for the veteran, for the 
period from 1978 to 1995, that are also copies.  It may be 
that there is an additional records envelope that contains 
the missing items.  In any event, the Board is not able to 
fairly adjudicate the veteran's claim in light of the missing 
records.  

Subsequent to the veteran's case being certified to the 
Board, the United States Court of Appeals for Veterans Claims 
(Court) concluded that, absent the submission of a well-
grounded claim, VA cannot assist an appellant in developing 
facts pertinent to his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Accordingly, the Board cannot remand for 
records not deemed to be within constructive possession of VA 
where an appellant's claims have not been determined to be 
well-grounded.  However, pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), where evidence is in the possession of 
VA which has not been included in the record, it remains the 
obligation of VA to secure such records.  As noted above, 
there appears to be a number of missing SMR entries that were 
relied on at the RO level that are not available to the 
Board.  These should be secured.

The Board further notes that VA has a statutory "duty to 
notify" independent of the 38 U.S.C.A. § 5107(a) duty to 
assist.  38 U.S.C.A. § 5103 (West 1991).  This duty requires 
the VA to notify a claimant whose application for benefits is 
incomplete of evidence necessary to complete the application.  
Furthermore the Court has held that the extent of this 
obligation to notify depends on the particular facts of each 
case and on the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with the benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 
Thus, in the instant case with regard to the veteran's claim 
of entitlement to service connection for a brain tumor, the 
appellant should be informed that he needs credible 
supporting evidence, independent of his own testimony, that 
the meningioma diagnosed in 1996 is etiologically related to 
a meningioma noted in service.  The veteran is reminded that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

In light of the procedural defects cited above, the Board 
finds that the veteran's case must be REMANDED for additional 
development.  Moreover, in light of the type of defects 
involved, and the law requiring correction of the defects, 
the Board is not obligated to make a determination as to the 
well-groundedness of the veteran's claim at this time.

1.  The RO should review the veteran's 
file to determine what SMRs appear to be 
missing from those that were relied upon 
in prior adjudications.  The RO's 
attention is directed to submissions by 
the veteran's representative and 
testimony at the appellant's November 
1998 hearing as indicators of evidence 
cited in the claims file but not found by 
the Board in its review of the claims 
file.  All efforts to find the missing 
SMRs should be documented.  Any missing 
records that are found must be associated 
with the claims file.  If necessary, the 
veteran should be contacted to provide 
needed copies as it appears that a 
complete copy of his SMRs was provided to 
him.

2.  Upon completion of the foregoing, the 
veteran's claims file should be returned 
to the same VA examiner that provided the 
opinion in November 1998.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the meningioma diagnosed in 1996 
is related to the appellant's military 
service.  The examiner must also opine 
whether the falx calcification identified 
in April 1978 was a prodromal sign of the 
falcine meningioma diagnosed in 1996.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the examination 
report does not fully address the 
questions presented, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999).

4.  Thereafter, the RO should again 
consider the claim based on all the 
pertinent evidence of record, and all 
applicable laws and regulations.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


